Citation Nr: 1625942	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  05-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B. 

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in pertinent part, denied service connection for hepatitis B and hepatitis C.  The case is now in the jurisdiction of the Waco, Texas RO.   

The Veteran filed a notice of disagreement in July 2004.  The RO issued a statement of the case (SOC) in September 2005.  The Veteran submitted his VA Form 9 in October 2005.  The RO issued supplemental statements of the case (SSOCs) in April 2009, February 2015, and June 2015.  

An August 2009 Board decision remanded the Veteran's claims for additional development. 

The Board notes that in March 2016 the Veteran submitted a statement and a copy of Social Security Administration medical records after the appeal was certified to the Board.  However, the Board finds the additional evidence duplicative and thus a waiver or remand for AOJ consideration is not warranted.  38 C.F.R. §§19.37(a), 20.1304(c); see March 2015 Correspondence.  


FINDINGS OF FACT

1. The Veteran is not shown to have had hepatitis B at any point during the appeal period. 

2.  The Veteran's hepatitis C was not caused by service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for hepatitis B have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, notice requirements were met in a March 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence he should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  

To the extent that the VCAA notice pertaining to service connection, degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection for hepatitis B and hepatitis C were readjudicated as evidenced by the April 2009 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) were obtained along with all identified and available post-service treatment records including Social Security Administration records, VA treatment records, and medical treatment records from the Texas Department of Criminal Justice (TDCJ).  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding. 

Also, the Veteran was afforded a VA medical examination in June 2015.  The Board finds the examination and medical opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

An August 2009 Board decision remanded the case for procurement of outstanding VA medical treatment records from 1971 and 1972 and medical records from the Texas Department of Criminal Justice (TDCJ) beginning in 1996.  The record shows that the TDCJ records have been associated with the record.  In addition VA treatment records from 1975 were associated with the claims file; however, a February 2013 formal finding of the unavailability of VA treatment records was also associated with the record.  Thus, no further notice regarding efforts to obtain VA treatment records is necessary.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Legal Principles
 
The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order to establish service connection or service-connected aggravation for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that he his hepatitis B and C are a result of air gun inoculations he received while in service.  See November 2003 Statement in Support of Claim.  Here, as the Board finds that the preponderance of the competent medical evidence is against the Veteran's claims, and therefore, service connection is not warranted. 

Hepatitis B

The Veteran claims entitlement to service connection for hepatitis B.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Veteran's service treatment records are silent for any complaints or diagnoses of hepatitis B.  The Veteran was afforded a VA examination in June 2015.  The examiner noted that the Veteran did not have a diagnoses if hepatitis B.  A review of the Veteran's post service medical treatment records also show that the Veteran did not have a diagnosis of hepatitis B during the course of the appeal period.  

Because the record does not show that the Veteran manifested a hepatitis B disability during the pendency of the claim, the Board finds that entitlement to service connection for hepatitis B is not warranted.

Hepatitis C

As noted above, the first element of service connection requires medical evidence of a present disability.  With respect to hepatitis C, the competent medical evidence is clear that the Veteran has a diagnosis of hepatitis C.  See June 2009 TDCJ Medical Treatment Note.  Thus, the issue that remains disputed is whether or not the Veteran's current hepatitis C disability is related to service.  

The Veteran's service treatment records are silent for any complaints or diagnosis of hepatitis C.

The Veteran's VA treatment records show that in June of 1995, the Veteran underwent treatment for diverticulosis.  Medical service providers stated, "We performed a thorough microscopic laparoscopy of the abdomen, palpated the liver, ventral and dorsal surfaces and gallbladder and show no abnormalities of the liver."  The medical service provider's assessment that there were no abnormalities of the Veteran's liver tends to weigh against a diagnosis of hepatitis C prior to 1995, which is more than twenty years after separation.  Indeed, the evidence shows that the Veteran was first diagnosed with hepatitis C in 1999.  See TDCJ Medical Records.       

The Veteran was afforded a VA examination in June 2015.  The Veteran reported being incarcerated and stated that he was told around 1995 to 2012 that he had hepatitis C and was treated with antivirals during prison years.  See also SSA Records.)  The Veteran admitted to using heroin and being treated for detoxification in the 1980s.  He indicated that all his needles were clean.  The examiner noted that at his first post release visit from prison, the Veteran's hepatitis C risk factors were as follows: intravenous drug use, bare knuckle fighting in the 1980's, prison, alcohol abuse, unprotected sex with multiple females and possible blood transfusion in 1995. 

The examiner opined that the Veteran's hepatitis C is less likely than not incurred in or caused by air gun vaccinations.  The examiner reasoned that, "[Hepatitis C virus risk factors for this Veteran are: intravenous drug use - odds ratio 49.6, blood transfusion - odds ratio 10.9, sex with an intravenous drug user - odds ratio 6.3, having been in jail more than three days - odds ratio 2.9.  The Veteran has hepatitis C due to above high risk behavior as documented post separation."
  
The Veteran asserts that he had a hepatitis C diagnosis in 1975 before he started using heroin intravenously.  See March 2015 Correspondence.  However, a November 1982 note in the Veteran's VA treatment records indicates that he reported using heroin intravenously since 1970.  In addition, the Veteran's SSA medical treatment records indicates that he reported using marijuana in the past but denied ever being an intravenous drug user.  As these statements are contradictory, the Board cannot find the Veteran's statements credible. 
    
Notably, a June 1975 treatment note in the Veteran's VA treatment records indicate that his liver was not enlarged on physical examination.  The Veteran also had a liver spleen scan that showed a suggestion of hepatomegaly with that Veteran's lab showing bilirubin of 1.3, otherwise within normal limits.  The medical treatment provider stated, "[The] assessment was that [Veteran] may have had a bowel syndrome or anicteric hepatitis as source of his diarrhea . . . His hepatitis-associated antigen was negative." (emphasis added).  However, as the Veteran's hepatitis-associated antigen levels were negative and a diagnosis of hepatitis is not noted in the Veteran's medical treatment records for several years later, the board assigns little probative weight to the June 1975 treatment note. 

The Board finds the VA examiner's June 2015 opinion adequate and highly probative to the question at hand.  The examiner, a staff physician, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinions, and the opinions were based on a review of the Veteran's claims file, which contained his statements, service treatment records, and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

The Veteran also cited to prior board decisions in support of his assertion that the use of jet injectors in service was the cause of his hepatitis C.  See November 2013 Statement in Support of Claim.  Of note, previous Board decisions are not binding on the Board, unless the previous Board decision(s) specifically addressed this particular Veteran's case. See 38 C.F.R. § 20.1303 (2015); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  

Furthermore, the Board has also considered a news article written by Mike Murray in the Texas Vietnam Veteran News submitted by the Veteran, which discusses the health impact of jet injectors.  See November 2007 Correspondence.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1).  However, while the article submitted by the Veteran addresses the potential relationship between hepatitis C and jet inoculators, it does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.  The Veteran also asserts that an October 2012 medical report from the Veteran's SSA medical records in which Dr. H.N. states, "[The Veteran] complains of having hepatitis C which he apparently got while in the Marine Corp giving pressure induced immunization where they apparently did not use very much protection.  [The Veteran] said they would go from one patient to another and sometimes they had blood flowing out."  As Dr. H.N.'s statements are based solely on the Veteran's reports, the Board finds this statement insufficient to support a nexus between service and the Veteran's hepatitis C disability.   

The Board notes that the only contrary nexus opinion is that of the Veteran.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his hepatitis C because the question presented here is medically complex.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

In summary, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's hepatitis C is not related to service. Accordingly, service connection for hepatitis C is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for hepatitis B is denied.   

Entitlement to service connection for hepatitis C is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


